Citation Nr: 0612561	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  01-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder claimed 
as epidermal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 1986. 
His discharge from service for the period of January 1988 to 
February 1990 was characterized as under other than honorable 
conditions. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In that decision the RO denied service 
connection for epidermal cysts, among other conditions. 
Entitlement to service connection for epidermal cysts is the 
only issue currently on appeal.
 

FINDING OF FACT

The veteran's skin disorder is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his skin condition began during 
military service in 1984 and that he continues to experience 
problems with it today.

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). Alternatively, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected. 
38 C.F.R. § 3.303(b).

As to the first element, the veteran has a current diagnosis 
of prurigo nodularis, per his private medical examination of 
September 1997 and his VA examinations of March 2001 and 
February 2003. The first element of service connection is 
met.

As to the second element, there is some medical evidence of 
in-service incurrence of a skin disease. According to his 
service medical records, the veteran in March 1985 complained 
of a two-year history of asymptomatic skin nodules, and had 
one such nodule excised from his right axilla. Laboratory 
tests confirmed this to be a reactive lymph node. In 
September 1985, he had an abcess on his right buttock 
drained. There were no skin disorders noted on the veteran's 
entrance examination of February 1981, but his separation 
examination of April 1986 noted his in-service problems with 
lymph nodes and a rectal abcess. Overall, there is adequate 
evidence to meet the second element of service connection.  

As to the third element, however, the evidence weighs against 
entitlement to service connection. As will be discussed 
below, there is no medical evidence of a nexus between the 
skin problems treated in service and the veteran's current 
skin condition, and the veteran was not diagnosed with a 
chronic skin condition while in service.

The evidence regarding a link between the veteran's in-
service skin condition and his current disorder consists of 
the veteran's own statements and the opinions of two VA 
examiners.   

The veteran clearly believes that the conditions are one and 
the same, but he is not competent to render a medical 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that lay persons are not competent to provide 
evidence that requires medical knowledge). Therefore, his 
statements as to a nexus between his in-service skin 
conditions (e.g., a reactive lymph node) and his current 
prurigo nodularis are not probative. Lay persons can, however 
provide probative evidence as to observable symptoms of 
disease. The veteran insists, most recently in his VA Form 
21-4138 of January 2006, that his current skin condition, 
characterized by itchy skin lesions, began in 1984 during his 
period of active duty. The veteran's assertion, however, does 
not stand alone in the record. All of the evidence on this 
issue must be considered to reach a proper conclusion.

A VA examiner of February 2003 diagnosed prurigo nodularis 
and opined that the condition was not disabling and that it 
should not be service-connected because it developed after 
the veteran was out of service. The examiner stated that he 
had reviewed the veteran's chart, and noted the veteran's 
self-reported statement that he had had a sebaceous cyst for 
about seven years (apparently reasoning that this was years 
after service discharge). The medical opinion is considered 
competent as to the sebaceous cyst in that it is based upon 
the veteran's statements regarding the cyst given at the time 
of his physical examination. This negative nexus opinion 
weighs against the veteran's claim of service connection for 
a skin disorder as it pertains to a sebaceous cyst.   
 
Another VA examination was ordered by the Board via its 
remand of November 2003. Following examination in June 2004, 
the VA examiner diagnosed self-induced excoriations secondary 
to suspected prurigo nodules. During this examination, the 
physician reported he had read the veteran's medical records. 
The physician noted the in-service skin treatment in 1985. He 
also reported the veteran's statements indicating that he had 
multiple red pruritic papules on various parts of his body 
since service. After review of the veteran's medical record 
as described above and a physical examination, the physician 
opined that the veteran's current skin nodules were unlikely 
to be due to the skin conditions that had been excised while 
in service in 1985. He noted that the current lesions on the 
back, chest and abdomen are most consistent with self-induced 
excoriations that could be prurigo nodules. In an addendum to 
his opinion, the examiner specifically stated that he does 
not feel that the veteran's current problem is due to the 
skin conditions that were excised in 1985. This is probative 
medical evidence denying a nexus between the veteran's 
current skin condition and the skin nodules and abcess 
experienced in service.  

After 1985, the record contains no indication of military, 
VA, or private medical treatment for any skin condition until 
September 1997. Most notably, neither the veteran's January 
1988 entrance examination nor his February 1990 separation 
examination note any complaints or diagnosis of a skin 
condition of any kind. 

The veteran's private medical records of September 1997 
document ulcerated skin including features consistent with 
prurigo nodularis superimposed upon areas showing long-
standing chronic folliculitis. The physician noted that this 
diagnosis was consistent with chronic irritation to this 
site. The physician did not, however, note any link between 
the diagnosed condition and the veteran's skin problems 
during active service. It is not clear whether the term 
"long-standing" means one year, five years, or twenty 
years. There is no evidence that the examining physician was 
familiar with the veteran's medical history as reported in 
his service medical records. In summary, this opinion does 
not provide the required medical nexus.

Overall, there is no medical evidence in the record linking 
the veteran's current condition to the condition shown in 
service, and strong evidence against such a causal link. 
Considering the record as a whole, the veteran's statement 
that his current skin condition began in 1984 is outweighed 
by the opinions of the VA examiners, who do not create such a 
link. 

In summary, because there is no medical evidence of a causal 
nexus between the veteran's current skin condition and his 
skin conditions shown in service, service connection cannot 
be granted.

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With 
regard to the duty to notify, there is no evidence that the 
veteran was properly notified, prior to the April 2001 
initial rating decision, of all five elements of a service 
connection claim, including (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006). It is also not clear that the veteran received notice 
of the evidence needed to support his claim and of what 
actions he needed to undertake at that time.

Though these notice requirements were not met in this 
veteran's case, that error is not prejudicial. Subsequent to 
an August 2001 Board remand for proper notice and further 
development, the veteran was provided with correspondence of 
September 2001, July 2003, and May 2004 which informed him of 
(1) the evidence needed to support his claim; (2) what 
actions he needed to undertake; (3) how VA would assist him 
in developing his claim; and (4) the need to submit any 
pertinent evidence in his possession. Though the veteran was 
still not notified of the degree of disability and effective 
date elements of a service connection claim, notice of those 
elements will not be relevant here because service connection 
is being denied. Therefore, the error did not affect the 
essential fairness of the adjudication. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding that an error 
is not prejudicial when the error did not affect the 
essential fairness of the adjudication).

With regard to the duty to assist, VA provided multiple 
compensation examinations directed specifically at disorders 
of the skin in March 2001, February 2003, and June 2004. VA 
has also recovered and reviewed the veteran's service medical 
records and private treatment records. As there is no further 
development to be accomplished at this time, VA has fulfilled 
its duty to assist the veteran in developing his claim.

ORDER

Entitlement to service connection for skin disorder claimed 
as epidermal cysts is DENIED.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


